Title: To George Washington from Colonel Rufus Putnam, 8 August 1779
From: Putnam, Rufus
To: Washington, George


        
          Dear General
          Light Infentry Camp August 8th 1779
        
        Inclosed is a Coppy of a letter Just Receivd from Coll Fleury. I have Sometime meditated an attack on the Enemyes picket but from desertions from our parties below which has happened almost every day th⟨is⟩ week past I have ben diverted from it Colo. Fleu[r]y yesterday proposed going down I thought the Wather favorable to the Designe and hoped the event would have ben fortunate.
        Colo. Butler was down a few days ago with 150 men he brought an

ordor for them from General Wayne I know Nouthing of his plan or the observations he made.
        the Enimy have a Roe Boat up as far as Sailsburys Island.
        I have Nearly Compleeted a Circuler Flash with two Embresures at Fort Montgommery which Rake the River Link from Antonys Nose to Fort Clinton and one Enbresure that looks up the River.
        I shall begin no other work with out your furthe[r] ordors. I am with the Highe[s]t Respect your Exelencys Humble Servet
      